431 F.2d 1118
UNITED STATES of America, Appellee,v.Bobbie WILSON a/k/a Bobby Wilson, Appellant.
No. 19950.
United States Court of Appeals, Eighth Circuit.
Sept. 30, 1970.

Ronald M. Sokol, The Legal Aid and Defender Society of Greater Kansas City, Kansas City, Mo., for appellant.
Charles E. French, Asst. U.S. Atty., Kansas City, Mo., for appellee; Bert C. Hurn, U.S. Atty., Kansas City, Mo., on the brief.
Before MATTHES, Chief Judge, HEANEY, Circuit Judge, VAN PELT, Senior District Judge.
PER CURIAM.


1
We affirm the judgment of conviction entered on the jury verdict finding appellant guilty of two Mann Act violations, 18 U.S.C. 2421.


2
Appellant's contention, raised for the first time in this court, that there was only one offense committed by him, and that the court erroneously and without authority imposed separate 5-year prison sentences on each count, the second to be served consecutively to the first, finds no support in the evidence or the law.  Nelms v. United States, 291 F.2d 390 (4th Cir. 1961), on almost identical facts, ruled two offenses had been committed.  We regard Nelms as sound law and decline appellant's invitation to promulgate a contrary rule for this circuit.  Moreover, our case of Myers v. Morgan, 224 F. 413 (8th Cir. 1915), supports the judgment and sentences.


3
Appellant's complaint about the court's admonishing the jury to disregard a statement made by the Government's principal witness is patently frivolous.  We view the alleged erroneous statement as beneficial to the appellant.


4
There is likewise no merit in the belated claim of failure to fully instruct on all issues.  Appellant's experienced counsel expressly approved every instruction given and failed to request that the jury be given further guidance.


5
This case was tried free of error and appellant's conviction on uncontradicted and conclusive evidence must be and is affirmed.